     6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

(1) ROBBIE EMERY BURKE, as Special                    )
Administratrix of the Estate of BILLY WOODS,          )
Deceased,                                             )
                                                      )
                               Plaintiff,             )
                                                      )
v.                                                    )       Case No. 18-CV-108-RAW
                                                      )
(1) MUSKOGEE COUNTY COUNCIL OF                        )
YOUTH SERVICES (“MCCOYS”),                            )
a Domestic Not-for-Profit Corporation, et al.,        )
                                                      )
                                                      )
                               Defendants.            )

                    DEFENDANT BOARD’S BRIEF REGARDING
            ITS OBJECTIONS TO CERTAIN DEPOSITION DESIGNATIONS

       Pursuant to the Court’s Order at Doc. No. 261, Defendant Board of County

Commissioners of Muskogee County, Oklahoma (“Defendant” or “Defendant Board”) submits

the following Brief explaining its objections to certain deposition designations and the good-faith

efforts it has made to resolve those objections with Plaintiff’s counsel.

       As this Court knows, this matter was originally set for trial on October 1, 2019. At that

time, Dr. Richard Hough and Dr. Jeffrey Reames, Defendant’s expert witnesses, were not

available to testify live at trial. At that time, Plaintiff’s counsel would not agree to present Billy

Woods’ (“Decedent”) parents, Samantha Mahler (“Ms. Mahler”) and Heath Woods (“Mr.

Woods”) as witnesses at trial, Defendant had no current address for Ms. Mahler, and it was, and

still is, uncertain whether Mr. Woods lives within the Court’s jurisdiction, the Board was and

still is uncertain whether it can ensure Ms. Mahler and Mr. Woods will testify live at trial.

       With the trial now set for the June 2, 2020 docket, it is believed that Defendant’s experts

(Dr. Reames and Dr. Hough) will be available to testify in-person and Defendant’s counsel is

obtaining (from Plaintiff’s counsel) current contact and location information for Mr. Woods and
    6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 2 of 18



Ms. Mahler for purposes of subpoenaing them to ensure they testify live at trial. However,

Defendant is not sure if either can be served or reside within the Court’s jurisdiction. Therefore,

in an abundance of caution, and should the trial have to be moved from June 2, 2020, or should

any of these witnesses become unavailable for trial, Defendant Board maintains those portions of

Mr. Woods, Ms. Mahler, Dr. Reames, and Dr. Hough’s testimony it designated in Doc. 259

(except for the following, below exceptions).

       Counsel for both parties have conferred concerning their objections to Ms. Mahler, Mr.

Woods, Dr. Hough, and Dr. Reames’ designated testimony in a good-faith effort to resolve those

objections. Regarding Mr. Woods, Defendant Board had no objections to any designated portion

of his deposition testimony, but in a good-faith effort to resolve Plaintiff’s objections, agreed to

withdraw the following testimony of Mr. Woods which the Board had previously designated:

10:9-15; 23:13-24:8; 33:14-15; 33:18; 34:2-8; 35:3-8; 63:18-64:2; 87:11-88:5; 90:5-7; 94:8-15;

95:8-23; and 109:16-21.

       Similarly, Defendant Board had no objections to any designated portion of Ms. Mahler’s

deposition testimony, but in a good-faith effort to resolve Plaintiff’s objections, agreed to

withdraw the following testimony of Ms. Mahler which the Board had previously designated:

8:9-17; 8:23-9:5; 11:10-17; 12:3-13; 13:2-21; 24:12-18; 27:14-24; 46:19-47:1; 50:24-51:13;

54:9-11; 55:9-25; 60:20-62:2; 63:19-64:6; 64:24-65:18; 76:23-77:16; 88:12-14; 89:15-18;

136:13-19; and 193:10-194:4.

       The parties also conferred regarding Dr. Hough and Dr. Reames’ deposition designations

and their various objections. In a good-faith effort to resolve those objections, Defendant Board

has agreed to withdraw the following, previously-submitted objections to Dr. Hough’s deposition

testimony: hearsay (FRE 801-802) at 128:15-131:21 and hearsay (FRE 801-802) at 145:15-



                                                 2
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 3 of 18



149:19. Despite their good-faith effort to resolve them, the following objections to the designated

testimony of Dr. Hough’s were not resolved and are being maintained by the Board:

Page                                   Objections & Basis
& line                                    (Dr. Hough)
119:19- Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned
120:7
        nor did he provide testimony during direct examination about Decedent’s uncle

          attempting suicide and treatment (or lack thereof) Decedent received after a previous

          suicide attempt.

          Relevance (FRE 401-402): That Decedent did/did not receive treatment for a

          previous suicide attempt and Decedent’s uncle having committed suicide is irrelevant

          to whether Defendant Board was deliberately indifferent to Decedent’s constitutional

          rights through Muskogee County Regional Juvenile Detention Center’s (“RJDC”)

          policies, procedures, and/or customs, RJDC staff’s training, and/or through its

          supervision of RJDC.

          Wasting time (FRE 403): Even if relevant, Decedent’s uncle having previously

          committed suicide and that Decedent did not receive treatment for a past suicide

          attempt poses substantial risk that this information would waste the court and jury’s

          time, considering the numerous witnesses and evidence it must hear and the very little

          probative value this purported evidence may offer.

          Hearsay (FRE 801-802): Dr. Hough is testifying about statements Decedent made to

          Jerrod Lang (“Lang”) contained within a suicide risk assessment form; this constitutes

          hearsay.

          Authenticity (FRE 901): The suicide assessment has not been authenticated.

125:1-    Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned
125:13


                                                3
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 4 of 18



         about nor provided testimony during direct examination about his expertise in suicide

         risk assessment.

         Argumentative (FRE 611): Counsel’s statement that the witness did not answer the

         question was argumentative and harassing.

         Relevance (FRE 401-402): Whether or not Dr. Hough is or is not an expert in suicide

         risk assessments is irrelevant to whether Defendant Board was deliberately indifferent

         to Decedent’s constitutional rights through RJDC policies, procedures, and/or

         customs, RJDC staff’s training, and/or through its supervision of RJDC.

125:14- Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned
126:25
        about nor provided testimony during direct examination about his expertise in suicide

         risk assessment.

         Asked/Answered (FRE 611): After answering counsel’s question about whether he

         was/considered himself an expert in suicide risk assessment (125:8-13), counsel asked

         Dr. Hough the same question two more times (125:14-16, 126:21-22).

         Mischaracterizes/misstates testimony (FRE 611, 403): Dr. Hough did not “refus[e]

         to answer” counsel’s multiple questions about whether Dr. Hough considered himself

         an expert in suicide risk assessment. Instead, he responded by explaining he has over

         forty years of experience, including in suicide assessment, but whether or not he is an

         expert on that matter is for the Court to decide.

          Relevance (FRE 401-402): Whether or not Dr. Hough is or is not an expert in

         suicide risk assessments is irrelevant to whether Defendant Board was deliberately

         indifferent to Decedent’s constitutional rights through RJDC policies, procedures,

         and/or customs, RJDC staff’s training, and/or through its supervision of RJDC.



                                                4
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 5 of 18



128:15- Relevance (FRE 401-402): Cindy Perkins and Joe Washington’s after-the-fact beliefs
131:21
        about whether or not Decedent should have been placed on suicide watch is irrelevant

         to whether Defendant Board was deliberately indifferent to Decedent’s constitutional

         rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,

         and/or through its supervision of RJDC.

         Wasting time, confusing the issues, and prejudicial (FRE 403): Even if relevant,

         Ms. Perkin’s and Mr. Washington’s after-the-fact belief that Decedent should have

         been placed on suicide watch poses a substantial risk of prejudicing Defendant,

         confusing the jury from the issues at-hand (whether the Board was deliberately

         indifferent, as above-discussed), and further wasting time. So, even if relevant, these

         substantial risks outweigh any probative value.

         Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned

         about nor did he testify to Ms. Perkins or Mr. Washington’s after-the-fact beliefs

         about whether Decedent should have been on suicide watch.

         Mischaracterizes/misstates testimony and assumes facts not in evidence (FRE

         611, 403): This mischaracterizes/misstates both Mr. Washington and Ms. Perkin’s

         deposition testimony. Also, Mr. Washington and Ms. Perkins have yet to testify at

         trial, so their trial testimony is unknown. And, neither party designated Mr.

         Washington’s and/or Ms. Perkins’ deposition testimony.

135:2-   Relevance (FRE 401-402): Decedent was not on suicide watch, so whether or not he
135:17
         would have had access to bed linens if he had been on suicide watch is irrelevant

         whether Defendant Board was deliberately indifferent to Decedent’s constitutional

         rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,



                                               5
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 6 of 18



         and/or through its supervision of RJDC.

         Confuses the issues (FRE 403): Even if relevant, its probative value is substantially

         outweighed by the danger that it will confuse the issues since Decedent was not

         placed on suicide watch.

         Foundation and speculative (FRE 602): Decedent was not placed on suicide watch

         so his access to bed linens if he had been on suicide watch lacks foundation and is

         purely speculative.

135:18- Relevance (FRE 401-402): Decedent was not on suicide watch, so whether or not a
136:19
        juvenile who was on suicide watch would have had access to bed linens is irrelevant.

         Confuses the issues and wastes time (FRE 403): Even if relevant, its probative

         value is substantially outweighed by the danger that it will confuse the jury and waste

         time since Decedent was not on suicide watch.

         Foundation and speculative (FRE 602): Decedent was not placed on suicide watch

         so whether juveniles on suicide watch had access to bed linens lacks foundation and is

         purely speculative.

         Asked/Answered (FRE 611): Dr. Hough had already been asked and already testified

         about RJDC policy concerning bed linens for juveniles on suicide watch.

         Mischaracterizes/misstates testimony (FRE 611): Dr. Hough testified as to RJDC’s

         policy concerning bed linens for suicide-watch-juveniles and that RJDC policy

         permitted removing bed linens if a juvenile attempted to harm him-or-herself; Dr.

         Hough did not testify that bed linens are only removed if a juvenile on suicide watch

         tried to harm him/herself.

138:1-   Ruling on Defendant Board’s MIL: The Court has already ruled that the Office of
140:4


                                               6
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 7 of 18



         Child Advocacy Report (“OCA”) and its findings will not be discussed or submitted

         into evidence. (See Doc. 249; see also the Parties Proposed, Revised Pretrial Order,

         which was submitted to the Court on October 3, 2019).

         Relevance (FRE 401-402): The OCA investigator’s after-the-fact findings are

         irrelevant to whether Defendant Board was deliberately indifferent to Decedent’s

         constitutional rights through RJDC’s policies, procedures, and/or customs, RJDC

         staff’s training, and/or through its supervision of RJDC.

         Hearsay (FRE 801-802): Dr. Hough’s testimony discusses the OCA investigator’s

         statements as contained in his report, which is hearsay.

141:16- Foundation and speculative (FRE 602): Dr. Hough has no personal knowledge of
142:6
        Lang, Miller, and Winkle’s knowledge of five-minute checks at RJDC, so this lacks

         foundation and is speculative.

         Assumes facts not in evidence (FRE 611, 403): Lang, Miller, and Winkle have not

         yet testified live at trial so their trial testimony is unknown. Also, their deposition

         testimony has not been designated by any party.

143:8-   Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned
144:9
         nor did he provide testimony during direct examination about Mr. Childs being

         Decedent’s caseworker, Mr. Childs’ testimony and/or whether Mr. Childs conducted a

         mental health or suicide assessment of Decedent

         Mischaracterizes/misstates testimony (FRE 611, 403): Dr. Hough did not testify

         that Mr. Childs was Decedent’s caseworker, as stated by counsel.

         Assumes facts not in evidence (FRE 611, 403): Mr. Childs has not yet testified live

         at trial and so it is unknown what he his (trial) testimony may be. Also, his deposition



                                               7
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 8 of 18



         testimony has not been designated by any party. And, there is no supporting evidence

         that Mr. Childs was Decedent’s caseworker.

145:15- Relevance (FRE 401-402): Whether orientation paperwork submitted to the Office of
149:19
        Juvenile Affairs (“OJA”) was falsified, whether Lang signed a form acknowledging

         he read the policies and procedures before reading them, whether Lang had time to

         sufficiently read the policies before he began working at RJDC, and whether Mr.

         Washington stopped doing performance evaluations is not relevant to whether

         Defendant Board was deliberately indifferent to Decedent’s constitutional rights

         through RJDC policies, procedures, and/or customs, RJDC staff’s training, and/or

         through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

         that performance evaluations ceased, that Lang had to start working before reading

         RJDC’s policies but was made to sign off that he did anyways, and that falsified

         paperwork was given to OJA during evaluations all pose a substantial risk of

         prejudicing Defendant, confusing the jury from the issues at-hand (whether the Board

         was deliberately indifferent, as above-discussed), and further wasting time. So, even if

         relevant, these substantial risks outweigh any probative value.

         Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned

         nor did he provide testimony during direct examination about paperwork submitted to

         OJA being falsified, performance evaluations, or Lang’s deposition testimony/claims

         about his ability to read RJDC’s policies.

         Mischaracterizes/misstates testimony (FRE 611, 403): Counsel’s questions contain

         misstatements and mischaracterizations of Mr. Lang and Mr. Washington’s deposition



                                               8
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 9 of 18



         testimony.

         Assumes facts not in evidence (FRE 611, 403): Mr. Washington and Mr. Lang have

         not yet testified live at trial and it is unknown what they may testify to. Also, their

         deposition testimony has not been designated by any party.

150:17- Ruling on Defendant Board’s MIL: The Court has already ruled that the OCA
151:24
        Report and its findings will not be discussed or submitted into evidence. (See Doc.

         249; see also the Parties Proposed, Revised Pretrial Order, which was submitted to the

         Court on October 3, 2019). This necessarily includes any related appeal by Lang.

         Relevance (FRE 401-402): OCA’s after-the-fact findings and any related appeal by

         Lang are not relevant to whether Defendant Board was deliberately indifferent to

         Decedent’s constitutional rights through RJDC policies, procedures, and/or customs,

         RJDC staff’s training, and/or through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): OCA’s after-the-fact

         findings and that Lang appealed them, even if relevant, is outweighed by the

         substantial risk Defendant would be prejudiced and that this information would

         confuse the jury from the issues at-hand (whether the Board was deliberately

         indifferent, as above-discussed) and further waste time.

         Hearsay (FRE 801-802): Dr. Hough’s testimony discusses the OCA investigator’s

         statements as contained in his report and Lang’s appeal, which are hearsay.

152:5-   Ruling on Defendant Board’s MIL: The Court has already ruled that the OCA
17
         Report and its findings will not be discussed or submitted into evidence. (See Doc.

         249; see also the Parties Proposed, Revised Pretrial Order, which was submitted to the

         Court on October 3, 2019). This necessarily includes any related appeal by Lang.



                                               9
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 10 of 18



153:22- Mischaracterizes/misstates testimony (FRE 611, 403): Dr. Hough testified during
154:8
        direct that RJDC policy required that juveniles on suicide watch be checked every five

         minutes (33:7-16); he did not testify that it would be appropriate to conduct fifteen-

         minute checks of a juvenile on suicide watch.

155:23- Relevance (FRE 401-402): Decedent was not placed on suicide watch, so whether or
156:19
        not he would have been checked every five minutes if he had been is irrelevant to

         whether Defendant Board was deliberately indifferent to Decedent’s constitutional

         rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,

         and/or through its supervision of RJDC.

         Asked/answered (FRE 611): Dr. Hough previously testified about which checks

         (five or fifteen-minute) were appropriate for a juvenile on suicide watch (33:7-16).

         Argumentative (FRE 611, 403): Counsel’s statements concerning the question being

         “easy” or “yes-or-no” or that he “will take that as a no” are argumentative and

         harassing of the witness.

159:14- Relevance (FRE 401-402): Decedent was not placed on suicide watch, so whether or
160:17
        not the suicide watch policy is being followed/enforced is irrelevant to whether

         Defendant Board was deliberately indifferent to Decedent’s constitutional rights

         through RJDC policies, procedures, and/or customs, RJDC staff’s training, and/or

         through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): If a jury believes

         that the suicide watch policy was “never” followed or enforced, then there is

         substantial risk this would prejudice Defendant, confuse from the issues at-hand

         (whether the Board was deliberately indifferent, as above-discussed), and further



                                              10
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 11 of 18



           waste time. So, even if relevant, these substantial risks outweigh any probative value.

           Outside the scope of direct examination (FRE 611): Dr. Hough was not questioned

           nor did he provide testimony during direct examination about whether or not the

           RJDC suicide watch policy was being followed/enforced.

           Assumes facts not in evidence (FRE 611, 403): No “evidence” has been admitted

           showing that five-minute checks were never done at RJDC.



         After a good-faith effort between the parties to resolve them, the Board maintains

following objections to the designated deposition testimony of Dr. Reames:

Page &                                   Objections & Basis
line                                        (Dr. Reames)
27:12- Mischaracterizes/misstates testimony (FRE 403): “[E]very” supervisor did not
14
       testify either that Decedent “presented with suicidal ideation” or that Decedent should

           have been put on suicide watch.

29:14-     Mischaracterizes/misstates testimony (FRE 403): There have not been “multiple”
17
           employees testifying that they falsified forms or that all staff responsible for Decedent

           falsified forms.

35:17-     Outside the scope of direct examination (FRE 611): Dr. Reames was not
40:2
           questioned nor did he provide testimony during direct examination about the EMS

           report regarding a previous suicide attempt at RJDC and/or whether he had read such

           a Report/was provided it by defense counsel.

           Authentication (FRE 901): The EMS report was not authenticated.

           Hearsay (FRE 801-802): The testimony concerns statements within an EMS report,

           which is hearsay.



                                                 11
  6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 12 of 18



        Relevance (FRE 401-402): The past suicide attempt was successfully averted and

        that juvenile had less cyanosis on his face than Decedent, and so this is irrelevant as

        to whether Defendant Board was deliberately indifferent to Decedent’s constitutional

        rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,

        and/or through its supervision of RJDC.

        Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

        that a juvenile had previously attempted suicide by hanging at RJDC poses a

        substantial risk of prejudicing Defendant, confusing the jury from the issues at-hand

        (whether the Board was deliberately indifferent, as above-discussed), and wasting

        time. So, even if relevant, these substantial risks outweigh any probative value.

42:2-   Outside the scope of direct examination (FRE 611): Dr. Reames was not
44:15
        questioned nor did he provide testimony during direct examination about the EMS

        report regarding a previous suicide attempt at RJDC.

        Authentication (FRE 901): The EMS report was not authenticated.

        Hearsay (FRE 802): The testimony concerns a statements within an EMS report,

        which is hearsay.

        Relevance (FRE 401-402): The past suicide attempt was successfully averted and

        that juvenile had less cyanosis on his face than Decedent, and so this is irrelevant as

        to whether Defendant Board was deliberately indifferent to Decedent’s constitutional

        rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,

        and/or through its supervision of RJDC.

        Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

        that a juvenile had previously attempted suicide by hanging at RJDC pose a



                                             12
  6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 13 of 18



         substantial risk of prejudicing Defendant, confusing the jury from the issues at-hand

         (whether the Board was deliberately indifferent, as above-discussed), and further

         wasting time. So, even if relevant, these substantial risks outweigh any probative

         value.

51:21-   Relevance (FRE 401-402): Whether or not Dr. Reames requested from Plaintiff’s
53:19
         counsel or sought a medical records authorization to receive more medical records on

         Decedent, and Decedent’s medical records showing past treatment is irrelevant as to

         whether Defendant Board was deliberately indifferent to Decedent’s constitutional

         rights through RJDC policies, procedures, and/or customs, RJDC staff’s training,

         and/or through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

         Decedent’s medical records showing past treatment and whether or not Dr. Reames

         requested from Plaintiff’s counsel or sought a medical records authorization to

         receive more medical records on Decedent pose a substantial risk of prejudicing

         Defendant, confusing the jury from the issues at-hand (whether the Board was

         deliberately indifferent, as above-discussed), and further wasting time. So, even if

         relevant, these substantial risks outweigh any probative value.

58:3-    Outside the scope of direct examination (FRE 611): Dr. Reames was not
63:12
         questioned nor did he provide testimony during direct examination about RDJC

         staff’s handling and care of Decedent from the time he was brought to RJDC until his

         death.

         Relevance (FRE 401-402): RJDC detention workers’ actions after finding Decedent

         dead are irrelevant as to whether Defendant Board was deliberately indifferent to



                                              13
  6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 14 of 18



         Decedent’s constitutional rights through RJDC policies, procedures, and/or customs,

         RJDC staff’s training, and/or through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

         RJDC detention workers’ actions after finding Decedent dead pose a substantial risk

         of prejudicing Defendant, confusing the jury from the issues at-hand (whether the

         Board was deliberately indifferent, as above-discussed), and further wasting time. So,

         even if relevant, these substantial risks outweigh any probative value.

63:13-   Authentication (FRE 901): Lang’s Report/Exhibit 20 was not authenticated.
64:20
         Hearsay (FRE 802): The testimony concerns statements within Lang’s

         Report/Exhibit 20, which is hearsay.

         Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

         Lang’s description of Decedent’s “lividity” and coloring pose a substantial risk of

         prejudicing Defendant, confusing the jury from the issues at-hand (whether the Board

         was deliberately indifferent, as above-discussed), and further wasting time. So, even

         if relevant, these substantial risks outweigh any probative value.

64:21-   Authentication (FRE 901): Miller’s Report/Exhibit 23 was not authenticated.
65:8
         Hearsay (FRE 802): The testimony concerns statements of Lang within Miller’s

         Report/Exhibit 23, which is hearsay.

         Wasting time, confuses the issues, and prejudicial (FRE 403): Even if relevant,

         Lang’s description (or lack thereof) to Miller of Decedent’s “lividity” and coloring

         pose a substantial risk of prejudicing Defendant, confusing the jury from the issues at-

         hand (whether the Board was deliberately indifferent, as above-discussed), and

         further wasting time. So, even if relevant, these substantial risks outweigh any



                                                14
  6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 15 of 18



         probative value.

66:25-   Mischaracterizes/misstates testimony (FRE 403): Mr. Washington did not testify
66:13
         that he lied to Muskogee Police Department.

66:14-   Authentication (FRE 901): Lang’s Statement to Muskogee Police Department
69:14
         Report/Exhibit 32 was not authenticated.

         Hearsay (FRE 802): The testimony concerns statements of Lang within his

         Statement to Muskogee Police Department Report/Exhibit 32, which is hearsay.

70:3-    Ruling on Defendant Board’s MIL: The so-called evidence of Lang making fun of
71:10
         Decedent comes from the OCA investigation, but the Court has already ruled that the

         OCA Report and its findings will not be discussed or submitted into evidence. (See

         Doc. 249; see also the Parties Proposed, Revised Pretrial Order, which was submitted

         to the Court on October 3, 2019).

         Relevance (FRE 401-402): OCA’s after-the-fact findings, including Lang making

         fun of Decedent, are not relevant to whether Defendant Board was deliberately

         indifferent to Decedent’s constitutional rights through RJDC policies, procedures,

         and/or customs, RJDC staff’s training, and/or through its supervision of RJDC.

         Wasting time, confuses the issues, and prejudicial (FRE 403): OCA’s after-the-

         fact findings, including that Lang made fun of Decedent, even if relevant, is

         outweighed by the substantial risks of prejudicing Defendant, confusing the jury from

         the issues at-hand (whether the Board was deliberately indifferent, as above-

         discussed), and further wasting time.




                                                 15
   6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 16 of 18



                                                     Respectfully submitted,


                                                     s/ Taylor M. Riley
                                                     Andy A. Artus, OBA No. 16169
                                                     Taylor M. Riley, OBA No. 33291
                                                     Michael L. Carr, OBA No. 17805
                                                     COLLINS, ZORN & WAGNER, P.C.
                                                     429 N.E. 50th, Second Floor
                                                     Oklahoma City, OK 73105
                                                     Telephone: (405) 524-2070
                                                     Facsimile: (405) 524-2078
                                                     Email: aaa@czwlaw.com
                                                             tmr@czwlaw.com
                                                             mlc@czwlaw.com

                                                     Attorneys for Defendant Board of
                                                     Commissioners of Muskogee County,
                                                     Oklahoma



                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2020, I electronically transmitted the attached document
to the Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrants:

       Daniel E. Smolen, via electronic mail at: danielsmolen@ssrok.com
       Robert M. Blakemore, via electronic mail at: bobblakemore@ssrok.com
       Bryon D. Helm, via electronic mail at: bryonhelm@ssrok.com
       701 South Cincinnati Avenue
       Tulsa, OK 74119

       -and-

       Joel A. LaCourse, OBA No. 17082
       Caleb Salmon
       LaCourse Law, PLLC
       715 S. Elgin Ave.
       Tulsa, OK 74120
       Telephone:    (918) 744-7100
       Facsimile:    (918) 477-2299
       Email:        Joel@lacourselaw.com

       Attorneys for Plaintiff


                                                16
6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 17 of 18



   Randall J. Wood, OBA, #10531
   Robert S. Lafferrandre, OBA No. 11897
   Carson C. Smith, OBA No. 22303
   PIERCE COUCH HENDRICKSON
    BAYSINGER & GREEN, L.L.P.
   1109 N. Francis
   Oklahoma City, OK 73106
   Telephone:     (405) 235-1611
   Facsimile:     (405) 235-2904
   Email:         rwood@piercecouch.com
                  rlafferrandre@piercecouch.com
                  csmith@piercecouch.com

   Attorney for Defendant Muskogee County Council
   of Youth Services

   Jacqueline R. Zamarripa, CBA #304681
   Richard N. Mann, OBA #11040
   Assistant Attorney General
   313 NE 21st Street
   Oklahoma City, OK 73105
   Telephone:     (405) 521-3921
   Facsimile:     (405) 521-4518
   Email:         Jackie.zamarripa@oag.ok.gov
                  Richard.mann@oag.ok.gov

   Attorneys for Oklahoma Juvenile Affairs
   and Steven Buck

   James L. Gibbs, II, OBA No. 15689
   Seth D. Coldiron, OBA 20041
   GOOLSBY, PROCTOR, HEFNER & GIBBS, PC
   701 N. Broadway Ave., Suite 400
   Oklahoma City, OK 73102-6006
   Telephone:    (405) 524-2400
   Facsimile:    (405) 525-6004
   Email:        jgibbs@gphglaw.com
                 scoldiron@gphglaw.com

   Attorney for Defendants, Brandon Miller,
   Angela Miller and Marietta Winkle




                                        17
6:18-cv-00108-RAW Document 262 Filed in ED/OK on 04/17/20 Page 18 of 18



   Thomas A. LeBlanc, OBA No. 14768
   Jessica L. Foutch, OBA No. 31851
   Ryan A. McDonald, OBA No. 31645
   Best & Sharp
   Williams Center Tower 1
   One West Third Street, Suite 900
   Tulsa, OK 74103
   Telephone:    (918) 582-1234
   Facsimile:    (918) 585-9447
   Email:        tleblanc@bestsharp.com
                 jfoutch@bestsharp.com
                 rmcdonald@bestsharp.com

   Attorneys for Defendant, Jerrod Lang




                                               s/ Taylor M. Riley
                                               Taylor M. Riley




                                          18
